Opinion of the Court
FERGUSON, Judge:
Pursuant to his plea, the accused was found guilty of two specifications of absence without leave and one of wrongful possession of a Naval identification card, in violation, respectively, of Uniform Code of Military Justice, Articles 86 and 134, 10 USC §§ 886, 934. He was sentenced to bad-conduct discharge, forfeiture of $66.00 per month for six months, confinement at hard labor for six months, and reduction.
The president’s instructions on the penalty were limited to the maximum imposable sentence and, although none of the offenses as such authorized a punitive discharge, he did not inform the court the basis for such additional punishment was the fact that, taken together, they permitted confinement for six months. The omission of proper instructions on the sentence was error and, under the circumstances here presented, prejudicial. United States v Wheeler, 17 USCMA 274, 38 CMR 72; United States v Yocom, 17 USCMA 270, 38 CMR 68, both this day decided.
The decision of the board of review is reversed, and the record of trial is returned to the Judge Advocate General of the Navy. The board may reassess the sentence appropriately, or order a rehearing thereon.
Judge Kilday concurs.